                    Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 1 of 12
AO 106 (Rev. 01/09) Appiicalion for a Search Warrant



                                      United States District Court
                                                                    for the

                                                         Western District of New York


             In the Matter of the Search of                           )
         (Briefly describe the property to be searched
          or identify the person by name and address)                             Case No. 18-mj-1185
 (1) one Lenovo Yoga Laptop Computer;(2) one
 Samsung Galaxy 89+ cellular telephone; and (3)
           sixteen skimming devices

                                             APPLICATION FOR A SEARCH WARRANT


         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the            Western          District of            New York             (identify the person or describe property to
be searched and give its location): (1) one Lenovo Yoga Laptop Computer;(2) one Samsung Galaxy S9+ cellular telephone;
                                    and (3) sixteen skimming devices, which are more fully described In Attachment A which is
                                      attached hereto and incorporated by reference herein.

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized): Evidence pertaining to violations of Title 18, U.S.C. §§ 1029(a)(1), 1029(a)(4), and 1344, as more
                        fully set forth in Attachment B which is attached hereto and incorporated by reference herein.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 sf evidence of a crime;
                 □ contraband, fruits of crime, or other items illegally possessed;
                 Sf property designed for use, intended for use, or used in committing a crime;
                 □ a person to be amested or a person who is unlawfully restrained.

          The search is related to a violation of             18    U.S.C. §     1029(a) and 1344 ^      the application is based on these
facts:   SEE AFFIDAVIT




           S) Continued on the attached sheet.

           □ Delayed notice of                 days (give exact ending date if more than 30 days:                         ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                          Michael L. Hamilton, Special Agent, U.S. Secret Service
                                                                                                 Printed name and title


Sworn to before me and signed in my presence.


Date:                   //U                                                                           idge's signature

City and state: Buffalo, New York                                              JEREMIAFI J. MCGARTFIY, U.S. Magistrate Judge
                                                                                                 Printed name and title
            Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 2 of 12




                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANT




       I, Michael L. Hamilton, being duly swom, depose and state:



       1.      I have been employed as a Special Agent with the United States Secret Service

(USSS) since 2017. The USSS is an agency within the Department of Homeland Security

(DHS), which is a department within the executive branch ofthe United States Government.

I have received formal training in the investigation of crimes involving Bank Fraud and

Access Device Fraud. I have also received training from the Federal Law Enforcement

Training Center, Glynco Georgia and the United States Secret Service, Beltsville, Maryland.

Prior to my employment with USSS, I served for over seven years in the Department of

Defense as an Army Officer, where I worked multiple intelligence-based investigations

involving crimes against national security.



       2.      I make this affidavit in support of an application for warrants to search the

following three items of electronic equipment all currently located in the Western District of

New York (hereinafter referred to as "SUBJECT PROPERTY"): (1) one Lenovo Yoga

Laptop Computer;(2)one Samsung Galaxy S9-i- cellular telephone; and(3)sixteen skimming

devices; all of which are more fully described in Attachment A.



       3.       The statements made in this affidavit are based upon my involvement in this

investigation, as well as information provided to me by other law enforcement officers

involved in this investigation, and upon my training and experience. Because this affidavit is
            Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 3 of 12




being submitted for the limited purpose ofseeking a search warrant, I have not included each

and every fact known to me concerning this investigation. I have set forth only the facts that

I believe are necessary to establish probable cause to believe that evidence of violations of

Title 18, United States Code, Sections 1029(a)(1)(production, use, or trafficking in one or

more counterfeit access devices); 1029(a)(4)(production, trafficking, or possession of device-

making equipment); and 1344(bank fraud)exists on the SUBJECT PROPERTY.



                             I. STATUTORY DEFINITIONS


       4.      Pursuant to Title 18, United States Code, Section 1029(e)(1), the term "access

device" means any card, plate, code, account number, electronic serial number, mobile

identification number, personal identification number, or other telecommunications service,

equipment, or instrument identifier, or other means of account access that can be used, alone

or in conjunction with another access device, to obtain money, goods, services, or any other

thing of value, or that can be used to initiate a transfer of funds (other than a transfer

originated solely by paper instrument).



       5.      Pursuant to Tide 18, United States Code, Section 1029(e)(2), the term

"counterfeit access device" means any access device that is counterfeit, fictitious, altered, or

forged, or an identifiable component of an access device or a counterfeit access device.



       6.      Pursuant to Tide 18, United States Code, Section 1029(e)(6), the term "device-

making equipment" means any equipment, mechanism, or impression designed or primarily

used for making an access device or a counterfeit access device.
            Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 4 of 12




                  n. THE INVESTIGATION AND FACTUAL BASIS


       7.      On or about October 10, 2018, at approximately 8:03 p.m., JORGE

ALBERTO-ALVAREZ("ALVAREZ") attempted to enter the United States at the Peace

Bridge Port of Entry, located in Buffalo, NY. During a primary inspection by Customs and

Border Patrol(GBP)Officer Kanfeser, ALVAREZ stated that he had visited family in Detroit,

Michigan, and that he was planning to drive back to Chicago, Illinois so that he could fly

back to Miami, Florida. Based on inconsistencies in ALVAREZ'S stated travel itinerary.

Officer Kandefer initiated a trunk inspection. During the inspection. Officer Kandefer

observed a suitcase, and in the suitcase was a small box containing a large quantity ofvarious

credit, debit, and bank cards bearing names other than ALVAREZ. As a result, ALVAREZ

was sent for a secondary inspection and a further search of his vehicle.



       8.      During secondary inspection, CBP Officer Tabone asked ALVAREZ about his

purpose for travel. ALVAREZ stated that he was on a mini vacation, that he traveled by air

from Miami to Chicago, and then rented a car and drove to Michigan to attempt to meet up

with a woman he had been communicating with on Facebook.



       9.      During the search of ALVAREZ'S vehicle. Officer Tabone searched a black

backpack in the backseat of the vehicle and discovered various gas station security seals, a

Bluetooth magnetic card reader, a Lenovo Yoga Laptop Computer, and a Samsung Galaxy

89+ cellular telephone. During a search ofthe suitcase in the trunk ofthe vehicle, CBP Officer

LaRosa located sixteen skimming devices, which are electronic communication devises

consistent with those used in ATM skimming schemes. Additionally found was a small tool
          Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 5 of 12




kit containing a battery-operated drill, various drill bits, Allen wrench sets, and pry bars.

Inside the small box in the suitcase was discovered a total of90 credit and debit cards. Using

a credit card reader, CBP determined that all of the cards appeared to have various names

and account information encoded on them, and on the reverse side of the card, a four digit

number was written in black marker. A subsequent patdown of ALVAREZ revealed 11

bankcards in his wallet, with 2 of the cards having various names and account information

encoded on them. Additionally located in ALVAREZ'S wallet was a New Jersey driver's

license in the name ofanother individual but containing the photograph ofALVAREZ. Your

affiant has determined that this New Jersey driver's license is counterfeit.



       10.        At approximately 1:02 a.m. on October 11,2018, Special Agent Colafranceschi

with Homeland Security Investigations(HSI)interviewed ALVAREZ in the presence ofCBP

officers. During the interview, ALVAREZ stated that he attempted to meet up with a friend

in Michigan, but after being unable to find her, he decided to enter Canada to visit Niagara

Falls, Ontario. When questioned about the items located in his vehicle, ALVAREZ stated he

found the items next to a garbage pile in Miami, Florida. ALVAREZ admitted that he knew

the cards were fraudulent and that he tried to use 3 ofthem at a gas station but was declined.

ALVAREZ stated he used one of the names on the fraudulent cards to obtain a fraudulent

New Jersey driver's license via the internet. ALVAREZ claimed that his friend in Michigan

was going to buy all ofthe items that were found in his car for $4,000, and that was the reason

for his travel.




                                                4
         Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 6 of 12




       11.    At approximately 3:30 a.m., your affiant was contacted by HSI and was

requested to respond to the Peace Bridge. Upon arrival, HSI informed your affiant that CBP

had conducted a preliminary border search of ALVAREZ'S Samsung Galaxy S9+ cellular

telephone, discovering multiple text messages from an unknown individual. These text

messages contained addresses and photographs of multiple gas stations, including a gas

station that appeared to be in the State of Tennessee. Moreover, HSI informed me that one

of the photographs contained on ALVAREZ'S Samsung phone was a photograph of gas

station security seals, and that according to CBP, the photo appeared to be from

approximately 1 year ago. At that time, I inspected the items seized from ALVAREZ'S

vehicle. In particular, one of the items was a card reader/encoder, which is a device used,

along with a computer, to load electronic data onto the magnetic stripe ofa card. In addition,

I observed 16 internal skimming devices ("skimmers"), and a customized cable, which

appears to have been used to connect the computer to the skimming devices. In reviewing all

ofthe credit and debit cards seized, a total of93 cards were found to be counterfeit, meaning

that the account details on the magnetic stripe of the card do not match the embossed

information on the card. The account numbers contained on the cards meet the definition of

access devices since those account numbers can be used to obtain money,and the re-encoded

cards that contain account information meet the definition of counterfeit access devices

because they were not issued by the appropriate bank or credit card company. The computer,

card encoder, cables and skimmers are device-making equipment since they are all used to

create counterfeit access devices. The skimmers are used to collect the account numbers. The

cables are used to retrieve the information from the skimmers to the computer. The computer
            Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 7 of 12



and the card encoder is used to alter the card's magnetic stripe to become a counterfeit access

device.




       12.      In addition to the counterfeit access devices and manufacturing materials,

ALVAREZ possessed 65 gas station security seals, some of which contained Chevron and

Sunoco gas station logos. Similar skimming schemes utilize telephonic reconnaissance,

similar to the gas station photographs observed on ALVAREZ'S phone, to target specific gas

station pumps.In order to install an intemal skimming device, an individual must destroy the

existing security seal to gain access to the gas pump. After the intemal skimming device is

installed, the individual will replace the destroyed security seal with a counterfeit one, similar

to those found in ALVAREZ'S possession.



       13.      In similar skimming schemes, the computer serves as the data storage center

for compromised credit and debit card information, as well as the conduit for said information

to be transferred onto counterfeit access devices. The computer is often transported directly

to the skimming site, so that the compromised data can be quickly uploaded. At the time of

his arrest, ALVAREZ possessed a "Cyber Power" 12 volt car charger with a 120V (three

prong) output. ALVAREZ'S Lenovo Yoga Laptop Computer was the only electronic device

found in the vehicle that was compatible with the "Cyber Power" charger, indicating the

computer was being used/powered inside the vehicle.



          14.   Based on my training and experience,I am familiar with fraudulent schemes to

obtain money using a skimming device. A skimming device is essentially an electronic device
         Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 8 of 12




that captures information contained on a credit or debit card, and can be attached on the face

plate of where a card is swiped, or can be placed internally at point of sale terminals more

discreetly capture the payment card data. In particular, I am aware of recent fraudulent

activity at gas stations, where internal skimming devices are installed to capture the payment

card data for cards used purchase gasoline. The information from the skimming device is

usually retrieved physically or remotely using Bluetooth or WiFi. At that point, the

downloaded information can then be transferred onto blank cards, creating "clones" of the

original bankcards.



       15.    Following the arrest of ALVAREZ, investigation revealed that ALVAREZ

booked an airline reservation with Delta Airlines for travel on August 28, 2018, from Los

Angeles, CA, to Seattle, WA,and to Anchorage, AK. Additionally, ALVAREZ booked an

airline reservation with American Airlines for travel on September 24, 2018, from Denver,

CO,to Dallas, TX,and to Memphis, TN. However, during the HSI interview of ALVAREZ

on October 11, 2018, ALVAREZ stated that he was self-employed as an air conditioning

repair technician, and that he mainly services the Miami, FL area and surrounding suburbs.

ALVAREZ also indicated prior travel to Las Vegas, NV,Denver, CO,and Orlando, FL, but

did not mention any travel to Washington, Alaska, Texas, and/or Tennessee.



             m. ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       16.    The warrant applied for would authorize the seizure ofelectronic storage media

or, potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).
          Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 9 of 12




       17.      Based on my knowledge, training, and experience, I know that electronic

devices, such as the SUBJECT PROPERTY,can store information for long periods of time.

Similarly, things that have been viewed via the Internet are typically stored for some period

oftime on the devices. This information can sometimes be recovered with forensics tools.




       18.      As further described in Attachment B, this application seeks permission to

locate forensic electronic evidence that establishes how the SUBJECT PROPERTY were

used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the SUBJECT PROPERTY because:

             a. Data on the storage medium can provide evidence of a file that was once on
                the storage medium but has since been deleted or edited, or ofa deleted portion
                ofa file(such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the
                device. This "user attribution" evidence is analogous to the search for "indicia
                of occupancy" while executing a search warrant at a residence.




       IV. THE PROPERTY TO BE SEARCHED AND ITEMS TO BE SEIZED

       19.      Based on the foregoing, there is probable cause to believe that on the SUBJECT

PROPERTY, which are more fully described in Attachment A, there is located evidence,

fiiiits and/or instrumentalities of the violations specified in this affidavit.



       20.      Based on the foregoing, there is probable cause to believe that on the above

property the items set out in Attachment B will be located stored in electronic form.
        Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 10 of 12




                                    V. CONCLUSION


       21.    Based upon the above information, probable cause exists to believe there has

been a violation of Title 18, United States Code, Sections 1029(a)(1); 1029(a)(4); and 1344,

and that there is probable cause to believe that on the SUBJECT PROPERTY, which are

more fully described in Attachment A, there is located those items set out in Attachment B.



       22.    In consideration of the foregoing, I respectfully request that this Court issue a

search warrant for the SUBJECT PROPERTY, which are more fully described in

Attachment A, authorizing the search ofthe aforementioned property for the items described

in Attachment B.




       23.    Einally, since this affidavit relates to an ongoing criminal investigation and

contains the names of individuals who are witnesses and/or targets in this matter, the

government respectfully moves this Court to issue an Order sealing, for 60 days unless the

Court orders otherwise, all papers submitted in support of this Application, including the

Application, Affidavit, and Search Warrant.


                                                  Michael L. Hamilton, Special Agent
                                                  United States Secret Service
Sworn and subscribed to before me
this 23"^ day of October 2018.


                >>7
     . JE      lAH J.JyfCCARTHY
United States Magistrate Judge
         Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 11 of 12




                                    ATTACHMENT A
                                  Property to be Searched

       The items to be searched are currently in the custody of the United States Secret
Service (USSS), and securely located at the USSS office in Buffalo, NY 14202. All of the
items to be searched were initially seized by officers with U.S. Customs and Border Protection
on October 10, 2018, and were in the possession of JORGE ALBERTO-ALVAREZ. The
items to be searched can be further described as follows:


       1.     One Lenovo Yoga Laptop Computer, 730-13IKB, mode 81CT, bearing serial
              number MPIDCDQZ,gray in color.

       2.     One Samsung Galaxy S9-t- cellular telephone, with the cellular telephone
              assigned call number (305) 766-7154, with International Mobile Subscriber
              Identity/Electronic Serial Number 354645090334800, gray in color.

       3.     Sixteen skimming devices, the wires gray in color with blue caps and metal pins
              at the end.
            Case 1:18-mj-01185-JJM Document 1 Filed 10/24/18 Page 12 of 12




                                         ATTACHMENT B
                            The Items to be Searched for and Seized


        The following items to be searched for and seized on the property listed in Attachment A,
whether in physical, documentary, or electronic form, for the period of time of October 2017 to the
present, evidencing a scheme to steal credit, debit, and bankcard data using skimming devices and
then to encode counterfeit cards with the stolen account information in violation of Title 18, United
States Code Sections 1029(a)(1); 1029(a)(4); and 1344, include;

        1.      Any and all documents, files, records, images, videos, emails, email software,
associated email addresses, email address book contents, internet history, browsing history, internet
search history, app data, cookies, deleted files, bookmarked and favorite web pages, user typed web
addresses, desktop shortcuts, path and file names for files opened through any media and/or image
viewing software, peer to peer files, newsgroup postings by the user, and/or IP addresses assigned.

       2.       Any and all account numbers, routing numbers, credit card numbers, gift card
numbers, and other numbers or codes identifying real or fictitious financial accounts.

           3.   Personal Identification Numbers(PINS)used to obtain access to financial accounts.

       4.       Personal identifying information such as names, dates of birth, social security
numbers, phone numbers.

           5.   Identification documents, such as drivers licenses, birth certificates, social security
cards, passports, resident alien cards, and/or any other type of identification documentation.

        6.      Records, texts, instant messages, correspondence, emails, photographs and internet
history related to online searches for banks, other financial institutions, and/or gas stations where
credit, debit, and bankcards can be used.

        7.       Records, texts, instant messages, correspondence, emails, photographs and internet
history related to mapping, location, and direction services.

        8.       Records, texts, instant messages, correspondence emails, photographs and internet
history related to ownership, control, and the identity of users ofthe searched property.

           9.   Travel itineraries and receipts relating to flight reservations, hotel lodging, and vehicle
rentals.


       10.     During the course ofthe search, photographs ofthe items referenced in Attachment A
may also be taken to record the condition thereof and/or the location ofitems therein.
